        Case 1:20-cv-10094-LTS-RWL Document 14 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 TRUSTEES OF THE SHEET METAL
 WORKERS' LOCAL UNION NO. 28
 FUNDS AND PLANS, et al.,
                                                                      No. 20 Civ. 10094 (LTS) (RWL)
                 Plaintiffs,

        -v-
                                                                      ORDER
 JT&T AIR CONDITIONING CORP.,

                 Defendant.

-------------------------------------------------------x



                This matter having been commenced by the filing of a complaint on December 2,
2020, and the defendant having failed to interpose a timely answer to the complaint or otherwise
move in this proceeding, and the plaintiffs having sought permission to move for a default
judgment, and the Court having determined that an investigation of the factual basis of the
allegations of the complaint herein pursuant to Fed. R. Civ. P. 55(b)(2) is appropriate, it is
hereby

                 ORDERED, that the plaintiffs may make a motion for a default judgment; and it
is further

                ORDERED, that the plaintiffs’ motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action; and it is further

               ORDERED, that such motion for default judgment must be served on the
defendant and must be accompanied by copies of the Clerk's Certificate and of proof of service
of the summons and complaint and the motion for default judgment as provided by the
undersigned's Individual Practices Rules; and it is further

               ORDERED, that said motion must be filed by March 19, 2021, and shall be
briefed in accordance with the schedule set forth in Local Civil Rule 6.1 and will be taken on
submission unless otherwise directed by the Court; and it is further



TRUSTEES V JT&T - DEFPROV ORD.DOCX                         VERSION MARCH 8, 2021                      1
      Case 1:20-cv-10094-LTS-RWL Document 14 Filed 03/08/21 Page 2 of 2




               ORDERED, that plaintiffs must serve a copy of this Order on defendant and file
proof of such service within fourteen (14) days from the date hereof.



Dated: New York, New York
       March 8, 2021



                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




              TRUSTEES V JT&T - DEFPROV ORD.DOCX              VERSION MARCH 8, 2021             2
